TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00238-CR







Corey Wayne Sedwick, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT


NO. 99-974-K277, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING







A jury found appellant Corey Wayne Sedwick guilty of possessing cocaine and
tampering with physical evidence.  Tex. Health & Safety Code Ann. § 481.112(a), (c) (West
Supp. 2000); Tex. Penal Code Ann. § 37.09 (West Supp. 2000).  The jury assessed punishment
for these offenses, enhanced by a previous felony conviction, at imprisonment for terms of
seventy-five and fifteen years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  We find nothing in the record that might arguably support the appeal.

The judgment of conviction is affirmed.



				                                                                         

				Marilyn Aboussie, Chief Justice 

Before Chief Justice Aboussie, Justices B. A. Smith and Patterson

Affirmed

Filed:   November 2, 2000

Do Not Publish